PER CURIAM.
A jury found defendant guilty of distribution of a controlled substance near a school, § 195.214, RSMo 1994. The trial court sentenced him as a prior offender to twenty years imprisonment. On appeal, this court affirmed. State v. Ross, 877 S.W.2d 197 (Mo.App.E.D.1994).
Defendant now appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The motion court’s judgment is affirmed in accordance with Rule 84.16(b).